Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated 09/14/2021.
Claims 1, 2, 4, 7 and 9-11 are pending.
The previous drawing objection is withdrawn in view of Applicant’s remarks and specifically since the ribbon cable is not claimed.
Examiner notes more than 20 claims were pending on 05/21/2021 and claim fees at that time may have been due.

REASONS FOR ALLOWANCE
Claims 1, 2, 4, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose of otherwise render obvious “” as recited in Claim 1 and Claim 10.
The closest prior art is US PG PUB 2004/0064018 to Dunki-Jacobs et al. and US PG PUB 2014/0336457 to Kuhn et al..  Dunki-Jacobs et al. discloses a scope shaft, a camera module and a light guide configured as claimed but does not disclose a heat sink (claimed as a “heat conducting structure”).  Kuhn et al. was relied upon for teaching the cone shaped heat sink, Examiner cited metal foil 7 therefor.  Fig. 8 of Kuhn shows various shapes the metal foil may take.  The top left figure illustrates a circular foil, which would taper to a coil in view of Figs. 2-7.  However, the Kuhn et al. foil does not have a point at one end, as required by Claims 1 and 10.  Instead, the foil designs in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795